DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the cartridge".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (KR 20170091521).
Regarding Claim 1, Park discloses a modular dispenser, comprising: a cartridge (110) configured to hold a plurality of pills, the cartridge (110) comprising an opening (by 170) through which at least one pill is configured to pass under an influence of gravity and a perimeter (170) that extends around the opening (fig.2); a dispensing base (120) configured to removably receive the cartridge (110), the dispensing base (120,123) comprising a funnel (190) with a funnel inlet (by 188) proximate the opening (fig.2) of the cartridge (110) and a funnel outlet (by 122) spaced apart from the funnel inlet (by 188); and a dispensing assembly (127) rotatably coupled to the dispensing base (120), the dispensing base (120) comprising at least one catch (123) configured to receive the at least one pill when the at least one catch (123) is proximate the funnel outlet (by 122) and to rotate the at least one catch (123) away from the funnel outlet (by 122) to a position from which the at least one pill is retrievable by a user.
Regarding Claim 2, Park discloses wherein the dispensing assembly (127) is configured to rotate in a plane perpendicular to a width of the dispensing base (120).
Regarding Claim 3, Park discloses wherein the dispensing base (120) further comprises: a left side (fig.2); a right side (fig.2); and a front cap (fig.2; exterior of 122) that comprises a door opening through which the catch (123) of the dispensing assembly rotatably extends away from the dispensing base.
Regarding Claim 18, Park discloses a modular dispensing base configured to dispense at least one pill under an influence of gravity, the modular dispensing base, comprising: a funnel (190) with a funnel inlet (by 188) proximate the opening of the cartridge (110) and a funnel outlet (by 122) spaced apart from the funnel inlet (by 188); and a dispensing assembly (127) rotatably coupled to the dispensing base (120), the dispensing base (120) comprising at least one catch (123) configured to receive the at least one pill when the at least one catch (123) is proximate the funnel outlet (by 122) and to rotate the at least one catch (123) away from the funnel outlet (by 122) to a position from which the at least one pill is retrievable by a user.
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of assembling a modular dispenser including the features “coupling the left panel to the right panel of the dispensing base; and, coupling a front cap to the left panel and the right panel“ in combination with the rest of the claim language is not taught by the prior art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170333283; US 9636279.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651